Exhibit 10.59

KNOLOGY, INC.

KEY EMPLOYEE CHANGE IN CONTROL

TRANSITION COMPENSATION PLAN

ARTICLE 1

PURPOSE AND TERM

1.1 Purpose. Knology, Inc. (the “Company”) established this Knology, Inc. Key
Employee Change in Control Transition Compensation Plan (the “Plan”) in order to
ensure continuity of management leading up to and following a potential Change
in Control transaction, by mitigating anxiety an executive may have regarding
his or her future employment due to a Change in Control, thereby encouraging
executives responsible for negotiating potential transactions to do so with
independence and objectivity. The Plan supersedes all written or unwritten
severance plans, notice plans, practices or programs offered or established to
participants by the Company providing severance pay or similar benefits. The
Plan is intended to be a “welfare plan,” but not a “pension plan,” as defined in
ERISA Sections 3(1) and 3(2), respectively, and the Company intends that the
Plan comply with all applicable provisions of ERISA.

1.2 Term. The Plan shall generally be effective as of the Effective Date,
subject to amendment from time to time in accordance with Section 7.2. The Plan
shall continue until terminated pursuant to Article 7 of the Plan.

ARTICLE 2

DEFINITIONS

As used herein, the following words and phrases shall have the following
meanings:

2.1 “Affiliate” means Knology, Inc. and any other corporation or entity
(including, but not limited to, a partnership or a limited liability company)
that is affiliated with the Company through stock or equity ownership or
otherwise, and is designated as an Affiliate for purposes of this Plan by the
Committee.

2.2 “Base Salary” means the amount a Participant is entitled to receive as wages
or salary on an annualized basis as in effect from time to time, without
reduction for any pre-tax contributions to benefit plans. Base Salary does not
include bonuses, commissions, overtime pay or income from stock options, stock
grants or other incentive compensation.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise



--------------------------------------------------------------------------------

defined in the applicable Award Certificate, “Cause” shall mean any of the
following acts by the Participant, as determined by the Board: gross neglect of
duty, prolonged absence from duty without the consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company.

2.5 “Change in Control” means the occurrence of any of the following events,:

(a) individuals who, at the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest (as described in Rule 14a-11 under the 1934 Act
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; or

(b) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “1934 Act”)), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control of the Company by virtue of any of the following
acquisitions: (A) any acquisition by a person who is on the Effective Date the
beneficial owner of 25% or more of the outstanding Company Voting Securities,
(B) an acquisition by the Company which reduces the number of Company Voting
Securities outstanding and thereby results in any person acquiring beneficial
ownership of more than 25% of the outstanding Company Voting Securities;
provided, that if after such acquisition by the Company such person becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person, a Change in Control of the Company shall then occur, (C) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Parent or Subsidiary, (D) an acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(E) an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subparagraph (c) below; or

(c) the consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance

 

2



--------------------------------------------------------------------------------

of securities in the transaction (a “Reorganization”), or the sale or other
disposition of all or substantially all of the Company’s assets to an entity
that is not an affiliate of the Company (a “Sale”), unless immediately following
such Reorganization or Sale: (A) more than 50% of the total voting power of
(x) the corporation resulting from such Reorganization or the corporation which
has acquired all or substantially all of the assets of the Company (in either
case, the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by the Company Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (B) no person (other than (x) the Company, the
Surviving Corporation or the Parent Corporation, (y) any employee benefit plan
(or related trust) sponsored or maintained by the Company, the Surviving
Corporation or the Parent Corporation, or (z) a person who immediately prior to
the Reorganization or Sale was the beneficial owner of 25% or more of the
outstanding Company Voting Securities) is the beneficial owner, directly or
indirectly, of 25% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation), and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) following the
consummation of the Reorganization or Sale were Incumbent Directors at the time
of the Board’s approval of the execution of the initial agreement providing for
such Reorganization or Sale (any Reorganization or Sale which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”).

2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying proposed or final regulations.

2.7 “Committee” means the Compensation Committee of the Board.

2.8 “Company” means Knology, Inc., or its successor as provided in Section 9.7.

2.9 “Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer. In the event of a
dispute, the determination of whether a Participant is Disabled will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

 

3



--------------------------------------------------------------------------------

2.10 “Effective Date” means February 17, 2012.

2.11 “Employee” means any regular, full-time or part-time employee of the
Company or any Affiliate. Where the context requires in connection with a
Participant who is employed directly by an Affiliate, the term “Company” as used
herein includes such Affiliate.

2.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.13 “Good Reason” means, as a reason for a Participant’s resignation from
employment, the occurrence of any of the following without the consent of the
Participant:

(a) the assignment to the Participant of duties materially inconsistent with, or
a material diminution in, the Participant’s authority, duties or
responsibilities,

(b) a material reduction by the Company or an Affiliate in the Participant’s
Base Salary or Target Annual Bonus (other than an overall reduction in salaries
or target annual bonuses of 10% or less that affects substantially all of the
Company’s full-time employees),

(c) a material change in the geographic location at which the Participant is
required to perform (it being agreed that a required relocation of more than 50
miles shall be material), or

(d) the continuing material breach by the Company or an Affiliate of any
employment agreement between the Participant and the Company or an Affiliate
after the expiration of any applicable period for cure.

(e) any failure by the Company to comply with and satisfy Section 9.7 of this
Agreement.

A termination by Executive shall not constitute termination for Good Reason
unless Executive shall first have delivered to the Company, not later than 90
days after the initial occurrence of an event deemed to give rise to a right to
terminate for Good Reason, written notice setting forth with specificity the
occurrence of such event, and there shall have passed a reasonable time (not
less than 30 days) within which the Company may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by Executive.

2.14 “Health Benefit Continuation Period” means 30 months for Tier A
Participants, 24 months for Tier B Participants, 18 months for Tier C
Participants, and 12 months for Tier D Participants.

 

4



--------------------------------------------------------------------------------

2.15 “Participant” means any Employee designated by the Committee as a
participant in the Plan. Each Participant shall be designated as a Tier A, Tier
B, Tier C or Tier D Participant, as specified in Exhibit A hereto, as amended by
the Board from time to time

2.16 “Payment Multiple” means 2.5 X for Tier A Participants, 2.0 X for Tier B
Participants, 1.5 X for Tier C Participants, and 1.0 X for Tier D Participants.

2.17 “Plan” means this Knology, Inc. Key Employee Change in Control Transition
Compensation Plan.

2.18 “Target Annual Bonus” means, with respect to any Participant, the
Participant’s target bonus opportunity under the annual corporate incentive plan
applicable to the Participant.

2.19 “Termination Date” means the date of the termination of a Participant’s
employment with the Company as determined in accordance with Article 6.

ARTICLE 3

ELIGIBILITY

3.1 Participation. The Committee or the Board shall designate from time to time
those Employees or classes of Employees who are Participants in the Plan. In the
event the Committee or the Board designates certain Participants by job title,
position, function or responsibilities, an Employee who is appointed to such a
position after the Effective Date of this Plan shall be a Participant upon the
date he or she begins his or her duties in such position, unless otherwise
determined by the Committee or the Board. Exhibit A, attached hereto and made a
part hereof, sets forth the initial Participants, which may be amended by the
Committee or the Board at any time prior to a Change in Control to add or remove
individual Participants or classes of Participants; provided, however, that the
removal of individual Participants or classes of Participants from the Plan
shall not be effective for at least 12 months after notification to the
Participants of such Committee or Board action. If a Change in Control occurs
during such 12-month period, any such action to remove individual Participants
or classes of Participants shall be null and void.

3.2 Duration of Participation. Subject to Article 4 and Article 7, an Employee
shall cease to be a Participant in the Plan if (i) his or her employment is
terminated under circumstances in which he or she is not entitled to Transition
Compensation under the terms of this Plan, or (ii) prior to a Change in Control,
he or she is removed as a Participant or ceases to be among the class of
employees designated by the Committee or the Board as Participants.
Notwithstanding the foregoing, a Participant who has terminated employment and
is entitled to Transition Compensation under Article 4 shall remain a
Participant in the Plan until the full amount of the Transition Compensation and
any other amounts payable under the Plan have been paid to the Participant.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

TRANSITION COMPENSATION

4.1 Right to Transition Compensation.

(a) A Participant shall be entitled to receive from the Company Transition
Compensation in the amount provided in Section 4.2 if, within the two-year
period following a Change in Control, (i) the Participant’s employment with the
Company or any Affiliate is terminated by the Company without Cause (other than
by reason of the Participant’s death or Disability) or (ii) the Participant’s
employment is terminated by the Participant for Good Reason within a period of
180 days after the occurrence of the event giving rise to Good Reason.

(b) Notwithstanding anything to the contrary, no Transition Compensation shall
be provided to a Participant unless the Participant has executed and not revoked
a Separation Agreement and General Release in substantially the form attached
hereto as Exhibit B (the “Release”) within the time period set forth in the
Release.

4.2 Amount of Transition Compensation. If a Participant’s employment is
terminated in circumstances entitling him or her to Transition Compensation as
provided in Section 4.1, then:

(a) the Company shall pay to the Participant in a single lump sum cash payment
on the 90th day after the Termination Date (or such later date as may be
required by Section 8.3 of the Plan), the aggregate of the following amounts:

(i) a transition compensation payment equal to the Payment Multiple applicable
to such Participant times the sum of (x) the Participant’s Base Salary as in
effect at the Termination Date (but prior to any reduction if the termination is
for Good Reason because of a reduction in Base Salary) and (y) the Participant’s
Target Annual Bonus for the year in which the Termination Date occurs (but prior
to any reduction if the termination is for Good Reason because of a reduction in
Target Annual Bonus);

(ii) if the Participant elects to continue participation in any group medical,
dental, vision and/or prescription drug plan benefits to which the Participant
and/or the Participant’s eligible dependents would be entitled under
Section 4980B of the Code (COBRA), then for a number of months equal to Health
Benefits Continuation Period applicable to such Participant, the Company shall
pay the excess of (x) the COBRA cost of such coverage over (y) the amount that
the Participant would have had to pay for such coverage if he or she had
remained employed during the Health Benefits Continuation Period and paid the
active employee rate for such coverage, provided, however, that (A) if the
Participant becomes eligible to receive group health benefits under a program of
a subsequent employer or otherwise (including coverage available to the
Participant’s spouse), the Company’s obligation to pay any portion of the cost
of health coverage as described herein shall cease, except as otherwise provided
by law; (B) the Health Benefits Continuation Period shall run concurrently with
any period for which the Participant is

 

6



--------------------------------------------------------------------------------

eligible to elect health coverage under COBRA; (C) the Company-paid portion of
the monthly premium for such group health benefits, determined in accordance
with Code Section 4980B and the regulations thereunder, shall be treated as
taxable compensation by including such amount in the Participant’s income in
accordance with applicable rules and regulations; (D) during the Health Benefits
Continuation Period, the benefits provided in any one calendar year shall not
affect the amount of benefits provided in any other calendar year (other than
the effect of any overall coverage benefits under the applicable plans); (E) the
reimbursement of an eligible taxable expense shall be made as soon as
practicable but not later than December 31 of the year following the year in
which the expense was incurred; and (F) the Participant’s rights pursuant to
this Section 4.2(a)(ii) shall not be subject to liquidation or exchange for
another benefit. If the Participant’s Health Benefits Continuation Period
exceeds 18 months, then during the 19th month after the Termination Date, the
Company shall pay to the Participant a lump sum cash payment equal to the
applicable monthly premium under COBRA (less the 2% administrative fee and less
the active-employee rate for such coverage), multiplied by the number of months
remaining in the Health Benefits Continuation Period;

(b) for 12 months following the Termination Date, the Participant shall be
eligible for outplacement services payable by the Company directly to a provider
or providers designated by the Company or selected by the Participant and
approved by the Company, provided, however, that the Participant must provide
written notification to the Company within six months following the Termination
Date of his or her intention to utilize such outplacement services. With respect
to the benefits provided under this Section 4.2(b), the amount of benefits in
any one calendar year shall not affect the amount of benefits provided in any
other calendar year; the Company’s payment for the benefits shall be made on or
before December 31 of the year following the year in which the expense was
incurred; and the Participant’s rights shall not be subject to liquidation or
exchange for another benefit;

(c) all of the Participant’s equity or incentive awards outstanding on the
Termination Date shall be governed by the plans under which they were granted
and the agreements evidencing such awards; and

(d) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Participant Base Salary through the Termination Date, any
accrued vacation pay to the extent not theretofore paid, and any other amounts
or benefits required to be paid or provided or which the Participant is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company and its affiliated companies.

4.3 Annual Bonus for Year in Which a Change in Control Occurs. The annual cash
incentive bonus for Participants for the year in which a Change in Control
occurs shall be determined and paid as set forth in this Section 4.3. The amount
of the bonus for each Participant shall be calculated and frozen as of the date
of the Change in Control in an amount equal to the greater of (i) the
Participant’s pro rata Target Annual Bonus amount, or (ii) the amount determined
by actual performance with respect to the applicable bonus plan performance
metrics measured as of the end of the month immediately preceding the month in
which the

 

7



--------------------------------------------------------------------------------

Change in Control occurs (the “Derived Bonus Amount”). A Participant’s Derived
Bonus Amount shall vest and become non forfeitable on the earlier of (x) the
last day of the calendar year in which the Change in Control occurred, or
(y) the Participant’s termination of employment due to death, Disability,
termination by the Company without Cause or resignation for Good Reason (as
applicable, the “Vesting Date”). The Derived Bonus Amount for each Participant
shall be paid within 30 days after the applicable Vesting Date.

4.4 Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for under this Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Participant or others. In no event shall the Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not the Participant obtains other
employment.

ARTICLE 5

EFFECT OF SECTIONS 280G AND 4999 OF THE CODE

5.1 Mandatory Reduction of Payments in Certain Events.

(a) Anything in this Plan to the contrary notwithstanding, in the event it shall
be determined that any payment or distribution by the Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Plan or otherwise) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then,
prior to the making of any Payment to Executive, a calculation shall be made
comparing (i) the net benefit to Executive of the Payment after payment of the
Excise Tax, to (ii) the net benefit to Executive if the Payment had been limited
to the extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payment shall be limited to the extent necessary to avoid being subject
to the Excise Tax (the “Reduced Amount”). The reduction of the Payments due
hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the Change in Control, as determined by the Determination Firm (as defined in
Section 5.1(b) below). For purposes of this Article 5, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. For purposes of
this Article 5, the “Parachute Value” of a Payment means the present value as of
the date of the change of control of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2) of the Code, as
determined by the Determination Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(b) The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, and the calculation of the amounts referred to Section 5(a)(i)
and (ii) above shall be made by an independent, nationally recognized accounting
firm or compensation consulting firm mutually acceptable to the Company and
Executive (the “Determination Firm”) which shall provide detailed supporting
calculations. Any determination by the Determination

 

8



--------------------------------------------------------------------------------

Firm shall be binding upon the Company and Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Determination Firm hereunder, it is possible that
Payments which Executive was entitled to, but did not receive pursuant to
Section 5(a), could have been made without the imposition of the Excise Tax
(“Underpayment”). In such event, the Determination Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive but no later
than March 15 of the year after the year in which the Underpayment is determined
to exist, which is when the legally binding right to such Underpayment arises.

(c) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Article 5 shall be of
no further force or effect.

ARTICLE 6

TERMINATION OF EMPLOYMENT

6.1 Written Notice Required. Any purported termination of employment, whether by
the Company or by the Participant, shall be communicated by written notice to
the other (a “Notice of Termination”).

6.2 Termination Date. In the case of the Participant’s death, the Participant’s
Termination Date shall be his or her date of death. In all other cases, the
Participant’s Termination Date shall be the date of receipt of the Notice of
Termination or any later date specified therein within 60 days after receipt of
the Notice of Termination.

ARTICLE 7

DURATION, AMENDMENT AND TERMINATION, CLAIMS

7.1 Duration. The Plan shall become effective as of the Effective Date, and
shall continue until terminated by the Committee or the Board. Subject to
Section 7.2, the Committee or the Board may terminate the Plan as of any date
that is at least 12 months after the date of the Committee’s or the Board’s
action. If any Participants become entitled to any payments or benefits
hereunder during such 12-month period, this Plan shall continue in full force
and effect and shall not terminate or expire with respect to such Participants
until after all such Participants have received such payments and benefits in
full.

7.2 Amendment and Termination. Subject to the following sentence, the Plan may
be amended from time to time in any respect by the Committee or the Board;
provided, however, that any amendment that would adversely affect the rights or
potential rights of Participants shall not be effective for at least 12 months
after the date of the Committee’s or the Board’s action; and, provided further,
in the event that a Change in Control occurs within 12 months following an
amendment to the Plan that would adversely affect the rights or potential rights
of Participants, the amendment will not be effective. In anticipation of or in
connection with or within three years following a Change in Control, the Plan
shall not be subject to amendment, change, substitution, deletion, revocation or
termination in any respect which adversely affects

 

9



--------------------------------------------------------------------------------

the rights of Participants without the consent of each Participant so affected.
For the avoidance of doubt, removal of a Participant as a Participant (other
than as a result of the Participant ceasing to be an Employee) or any reduction
in payments or benefits shall be deemed to be an amendment of the Plan which
adversely affects the rights of the Participant.

7.3 Form of Amendment. The form of any amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Company, certifying that the amendment or termination has been approved by
the Committee or the Board. Subject to Sections 7.1 and 7.2 above (i) an
amendment of the Plan in accordance with the terms hereof shall automatically
effect a corresponding amendment to all Participants’ rights and benefits
hereunder, and (ii) a termination of the Plan shall in accordance with the terms
hereof automatically effect a termination of all Participants’ rights and
benefits hereunder.

7.4 Claims Procedure.

(a) A Participant may file a claim with respect to amounts asserted to be due
hereunder by filing a written claim with the Committee specifying the nature of
such claim in detail. The Committee shall notify the claimant within 60 days as
to whether the claim is allowed or denied, unless the claimant receives written
notice from the Committee prior to the end of the 60 day period stating that
special circumstances require an extension of time for a decision on the claim,
in which case the period shall be extended by an additional 60 days. Notice of
the Committee’s decision shall be in writing, sent by mail to the Participant’s
last known address and, if the claim is denied, such notice shall (i) state the
specific reasons for denial, (ii) refer to the specific provisions of the Plan
upon which such denial is based, and (iii) if applicable, describe any
additional information or material necessary to perfect the claim, an
explanation of why such information or material is necessary, and an explanation
of the review procedure in Section 7.4(b).

(b) A claimant is entitled to request a review of any denial of his claim under
Section 7.4(a). The request for review must be submitted to the Committee in
writing within 60 days of mailing by the Committee of notice of the denial.
Absent a request for review within the 60 day period, the claim will be deemed
conclusively denied. The claimant or his representative shall be entitled to
review all pertinent documents, and to submit issues and comments orally and in
writing to the Committee. The review shall be conducted by the Committee, which
shall afford the claimant a hearing and which shall render a decision in writing
within 60 days of a request for a review, provided that, if the Committee
determines prior to the end of such 60 day review period that special
circumstances require an extension of time for the review and decision of the
denial, the period for review and decision on the denial shall be extended by an
additional 60 days. The claimant shall receive written notice of the Committee’s
review decision, together with specific reasons for the decision and reference
to the pertinent provisions of the Plan.

 

10



--------------------------------------------------------------------------------

ARTICLE 8

CODE SECTION 409A

8.1 General. This Plan shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements Section 409A of
the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Plan is not warranted or guaranteed. Neither the Company nor
its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by the Participant as
a result of the application of Section 409A of the Code.

8.2 Definitional Restrictions. Notwithstanding anything in this Plan to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of a Change in Control or a
Participant’s termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to the Participant, and/or such different
form of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control or termination of
employment, as the case may be, meet any description or definition of “change in
control event” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Non-Exempt Deferred Compensation upon a Change in
Control or termination of employment, however defined. If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation,
such payment or distribution shall be made on the date, if any, on which an
event occurs that constitutes a Section 409A-compliant “change in control event”
or “separation from service”, as the case may be, or such later date as may be
required by Section 8.3. If this provision prevents the application of a
different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.

8.3 Six-Month Delay Under Certain Circumstances. Notwithstanding anything in
this Plan to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Plan by reason of a
Participant’s separation from service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):

(a) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and

(b) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period

 

11



--------------------------------------------------------------------------------

immediately following the Participant’s separation from service will be
accumulated and the Participant’s right to receive payment or distribution of
such accumulated amount will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following the Participant’s
separation from service, whereupon the accumulated amount will be paid or
distributed to the Participant and the normal payment or distribution schedule
for any remaining payments or distributions will resume.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.

8.4 Treatment of Installment Payments. Each payment of termination benefits
under Sections 4.3 or 4.4 of this Plan, including, without limitation, each
installment payment, shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

8.5 Timing of Release of Claims. Whenever in this Plan a payment or benefit is
conditioned on the Participant’s execution of a release of claims, such release
must be executed and all revocation periods shall have expired within ninety
(90) days after the Termination Date; failing which such payment or benefit
shall be forfeited. If such payment or benefit is exempt from Section 409A of
the Code, the Company may elect to make or commence payment at any time during
such 90-day period. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, (i) if such 90-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 90-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year, even if such signing and non-revocation of
the release occur during the first such calendar year included within such
90-day period. In other words, a Participant is not permitted to influence the
calendar year of payment of Non-Exempt Deferred Compensation based on the timing
of signing the release.

8.6 Timing of Reimbursements and In-kind Benefits. If the Participant is
entitled to be paid or reimbursed for any taxable expenses under this Plan, and
such payments or reimbursements are includible in the Participant’s federal
gross taxable income, the amount of such expenses reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred. No
right of the Participant to reimbursement of expenses under any Section of this
Plan shall be subject to liquidation or exchange for another benefit.

8.7 Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg.
Section 1.409A-3(j)(4) to the Participant of deferred amounts, provided that
such distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).

 

12



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

9.1 Legal Fees and Expenses. The Company shall reimburse all legal fees and
related expenses (including the costs of experts, evidence and counsel)
reasonably and in good faith incurred by a Participant if the Participant
prevails on a material issue with respect to his or her claim for relief in an
action by the Participant to obtain or enforce any right or benefit provided by
this Plan. If a Participant is entitled to recover fees and expenses under this
Section 9.1, the reimbursement of an eligible expense shall be made within 10
business days after delivery of the Participant’s respective written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require, but in no event later than March 15 of the year
after the year in which such rights are established.

9.2 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment.

9.3 Nature of Plan and Benefits. Participants and any other person who may have
rights hereunder shall be mere unsecured general creditors of the Company with
respect to Transition Compensation Benefits due hereunder, and all amounts
(other than fully insured benefits) shall be payable from the general assets of
the Company.

9.4 Withholding of Taxes. The Company may withhold from any amount payable or
benefit provided under this Plan such Federal, state, local, foreign and other
taxes as are required to be withheld pursuant to any applicable law or
regulation.

9.5 No Effect on Other Benefits. Transition Compensation shall not be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein or herein.

9.6 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

9.7 Successors. This Plan shall bind any successor of or to the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such

 

13



--------------------------------------------------------------------------------

successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The term “Company,” as used in this Plan, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by this Plan.

9.8 Assignment. This Plan shall inure to the benefit of and shall be enforceable
by a Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant should
die while any amount is still payable to the Participant under this Plan had the
Participant continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the
Participant’s estate. A Participant’s rights under this Plan shall not otherwise
be transferable or subject to lien or attachment.

9.9 Enforcement. This Plan is intended to constitute an enforceable contract
between the Company and each Participant subject to the terms hereof.

9.10 Governing Law. To the extent not preempted by ERISA, the validity,
interpretation, construction and performance of the Plan shall in all respects
be governed by the laws of Georgia, without reference to principles of conflict
of law.

9.11 Arbitration. Any dispute or controversy arising under or in connection with
this Plan that cannot be mutually resolved by the Company and a Participant and
their respective advisors and representatives shall be settled exclusively by
arbitration in Atlanta, Georgia in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Participant, or if such two
individuals cannot agree on the selection of the arbitrator, who shall be
selected by the American Arbitration Association. The Company shall reimburse
the Participant’s reasonable legal fees if he prevails on a material issue in
arbitration.

The foregoing is hereby acknowledged as being the Knology, Inc. Key Employee
Change in Control Transition Compensation Plan, as approved by the Board on
February 17, 2012.

 

/S/ CHAD S. WACHTER

Chad S. Wachter General Counsel

 

14



--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPANTS IN THE

KNOLOGY, INC. KEY EMPLOYEE CHANGE IN CONTROL SEVERANCE PLAN

as of February 17, 2012

 

  Tier A Participant    Rodger L. Johnson      Tier B Participants   

Todd Holt

Bert McCants

     Tier C Participants   

Royce Ard

Weldon Feightner

Allan Goodson

Robert Mills

Anthony Palermo

Richard Perkins

Andrew Sivell

John Treece

Brad Vanacore

Chad Wachter

     Tier D Participants   

Gregory Argetsinger

Felix Boccucci

Ronald Johnson

Marcus Luke

  

 

15



--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION AGREEMENT AND GENERAL RELEASE

                                         (Date Given to Employee)

This Separation Agreement and General Release (this “Agreement”) is entered into
by and between Knology, Inc. (together with its subsidiaries and affiliates, the
“Company”) and the undersigned employee (“Employee”).

Notice to Employee:

Under the Knology, Inc. Key Employee Change in Control Transition Compensation
Plan (the “Plan”) you are eligible to receive transition compensation pay if you
agree to waive, to the extent permitted by law, all of your potential claims
against the Company and agree to the other terms in this Separation Agreement.
This means that you cannot sue or pursue any other claim against the Company as
provided for in this release. PLEASE READ THIS DOCUMENT CAREFULLY BEFORE YOU
SIGN IT. ALSO, YOU ARE ADVISED TO CONSULT AN ATTORNEY OR OTHER REPRESENTATIVE
BEFORE SIGNING THIS DOCUMENT. YOU HAVE TWENTY-ONE (21) DAYS TO THINK ABOUT
WHETHER YOU WANT TO SIGN THIS DOCUMENT AND TO CONSULT WHOMEVER YOU WISH.

1. In consideration for signing this Separation Agreement and General Release,
you are entitled to receive transition compensation under the Plan.

2. IF YOU SIGN THIS AGREEMENT, YOU ARE PERMANENTLY WAIVING (GIVING UP) YOUR
RIGHT TO SUE THE COMPANY FOR ANY REASON PROVIDED HEREIN. YOUR WAIVER WILL
INCLUDE ANY RIGHTS YOU HAVE TO SUE THE COMPANY UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, TITLE VII OF THE CIVIL RIGHTS ACT, THE AMERICANS WITH
DISABILITIES ACT, STATE WRONGFUL TERMINATION LAWS, AND ALL OTHER LAWS AND
REGULATIONS UNDER WHICH YOU MIGHT BE ABLE TO ASSERT ANY CLAIM AGAINST THE
COMPANY.

3. You will be waiving all claims which have arisen or may arise in the future,
whether known or unknown, that are based on acts or events that have occurred up
until the Effective Date (as defined herein).

4. Because this waiver involves your legal rights, you are advised to speak with
an attorney before signing this Agreement. You have twenty-one (21) days from
the date listed at the top of this page to make your decision. If you have not
signed this Agreement by the end of the twenty-first (21st) day after the date
listed above, you will be ineligible to receive any transition compensation.

 

16



--------------------------------------------------------------------------------

5. In addition, you will have seven (7) days from the date you sign this
Agreement to revoke it. This means that if you change your mind for any reason
after signing the Agreement, you can revoke it if you notify the Company within
seven (7) days. You must notify the Company in writing and the notice must be
received by the Company within seven (7) days of the date you sign this
Agreement. This Agreement will become effective on the eighth (8th) day after
you sign it (the “Effective Date”). Any revocation of this Agreement must be
made in writing and delivered within the seven-day revocation period to: Chad S.
Wachter, General Counsel, Knology, Inc., 1241 O.G. Skinner Drive, West Point, GA
31833.

 

Part I Release of Claims and Covenant Not to Sue.

In consideration of the transition compensation from the Company set forth
above, the receipt and sufficiency of which are hereby acknowledged, Employee,
on behalf of himself and his agents and successors in interest, hereby
UNCONDITIONALLY RELEASES AND DISCHARGES Company, its successors, subsidiaries,
parent corporations, assigns, joint ventures, and affiliated companies, and
their respective agents, legal representatives, shareholders, attorneys,
employees, officers and directors, (collectively, the “Releasees”) from ALL
CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION, whether known or unknown,
fixed or contingent, that he may have or claim to have against Company or any of
the Releasees for any reason as of the Effective Date (as defined above). Except
to the extent that applicable law requires that Employee be allowed to file a
Charge with the Equal Employment Opportunity Commission (“EEOC”), Employee
further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or charge or to
assert any claim against any of the Releasees based on facts that occurred prior
to, or that exist as of, the Effective Date. This Release and Covenant Not To
Sue includes, but is not limited to, claims arising under federal, state or
local laws prohibiting employment discrimination, claims arising under severance
plans and contracts, and claims growing out of any legal restrictions on
Company’s rights to terminate its employees or to take any other employment
action, whether statutory, contractual or arising under common law or case law.
Employee specifically acknowledges and agrees that he is releasing any and all
rights under federal, state and local employment laws including, without
limitation, the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, 29 U.S.C. § 621, et seq., the Civil Rights Act of 1964 (“Title VII”),
as amended, 42 U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, as amended, the
Americans With Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq.,
the Rehabilitation Act of 1973, as amended, as amended, 29 U.S.C. § 701, et
seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended,
29 U.S.C. § 301 et seq., the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act of 1993
(“FMLA”), as amended, 29 U.S.C. § 2601 et seq., the Fair Labor Standards Act
(“FLSA”), as amended, 29 U.S.C. § 201 et seq., the Employee Polygraph Protection
Act of 1988, 29 U.S.C. § 2001, et seq., all other state and federal code
sections and legal principles, including, without limitation, claims for
defamation and slander, and the state and federal worker’s compensation laws.
Employee further agrees that if anyone (including, but not limited to, Employee,
the EEOC or any other government agency or similar such body) makes a claim or
undertakes an investigation involving Employee in any way, Employee waives any
and all right and claim to financial recovery resulting from such claim or
investigation.

 

17



--------------------------------------------------------------------------------

As a material inducement for Knology, Inc. to enter into this Agreement,
Employee represents and warrants that he does not have any complaint, claim or
action pending against Company or any of the Releasees in any federal, state or
local court or government agency or before any arbitrator or other tribunal.

 

Part II Non-Disparagement.

Employee hereby agrees that he shall not disparage, criticize or otherwise
publish or communicate any statements or opinions that are derogatory to or
could otherwise harm the business or reputation of the Company. However,
Employee is not restricted from making any factual statement that is required to
be disclosed by law, subpoena, court order or other legal process.

 

Part III Return of Property.

Employee agrees to return immediately and warrants that he has returned before
executing or receiving payment pursuant to this Agreement, all documents,
materials and other things in his possession or control relating to Company, or
that have been in his possession or control at the time of or since the
termination of his employment with Company, without retaining any copies,
summaries, abstracts, excerpts, portions, replicas or other representations
thereof. Employee likewise represents and warrants that Company has returned all
of Employee’s personal property and that any such property is no longer in
possession of Company.

This Agreement has been executed voluntarily by the parties. The parties
acknowledge that they have read this Agreement carefully, that they have had a
full and reasonable opportunity to consider this Agreement, and that they have
not been pressured or in any way coerced, threatened or intimidated into its
execution.

 

18



--------------------------------------------------------------------------------

SIGNATURE BY EMPLOYEE

I acknowledge that I have been advised to consult with an attorney prior to
signing this Agreement. I further acknowledge that the consideration for signing
this Agreement is a benefit to which I otherwise would not have been entitled
had I not signed this Agreement.

I have read this entire document and I understand and agree to each of its
terms. SPECIFICALLY, I AGREE THAT BY SIGNING THIS DOCUMENT, I AM WAIVING MY
RIGHTS TO SUE THE COMPANY AS SET FORTH ABOVE IN PART I. I also understand that
this is the entire Agreement between the Company and me regarding severance pay
and the termination of my employment and that no other agreements or promises
about those matters, written or oral will be enforceable.

 

 

   

 

(Signature of Employee)     (Date Signed)

 

   

 

(Print Employee Name)    

(Witness)

ACCEPTANCE BY THE COMPANY

The Company hereby enters into and accepts this Agreement as set forth above.

 

KNOLOGY, INC. By:  

 

Name:   Title:  